Title: From George Washington to Major General Israel Putnam, 22 January 1778
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Valley Forge 22d Jany 1778.

An officer of Genl Glovers Brigade arrived here yesterday and informs me that he left twelve Waggons load of Cloathing at that place, which he had under his Charge from Boston with directions to bring it on to this Army. He alledges in excuse for leaving it, that the Waggons

would not come any further, but it does not appear that he took any pains to procure others. The Army being in the greatest distress for the Articles, I have sent an express purposely to the Deputy Cloathier at Fishkill to send them on, and I desire that the Qr Master may immediately furnish Waggons. I hope the packages have none of them been broken. If they have not, I beg they may not, as near 4000 of our men are rendered unfit for duty for want of the very Articles contained in them.
If there should be any small detachments belonging to any of the Northern Troops now here, let the Cloathing be sent under their Escort. I am Dear Sir Yr most obt Servt.
